Citation Nr: 0408156	
Decision Date: 03/30/04    Archive Date: 04/02/04

DOCKET NO.  02-09 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to special monthly compensation (SMC) under 38 
U.S.C.A. § 1114(s) (West 2002).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active duty service from November 1972 to 
June 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in February 
2002, a statement of the case was issued in May 2002, and a 
substantive appeal was received in July 2002.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.


REMAND

The record shows that the veteran is service-connected for a 
number of disabilities, including ankylosis, right hip, due 
to ankylosing spondylitis (Marie Strumpell), currently at 60 
percent, ankylosing spondylitis of the cervical and 
lumbosacral spine, each currently at 40 percent disabling, 
and ankylosing spondylitis of the thoracic spine, currently 
at 10 percent.  The January 2002 rating decision denied 
entitlement to SMC on the basis of being housebound.  This 
rating decision also addressed entitlement to increased 
ratings for various service-connected disabilities.  

In his July 2002 substantive appeal, the veteran included 
argument regarding the propriety of certain service-connected 
disability ratings.  He expressly indicated that he believes 
that he is entitled to a 100 percent schedular rating for one 
disability and a 60 percent rating for another, although it 
is unclear exactly which disabilities he was referencing.  
The veteran's representative reiterated these contentions in 
an August 2002 statement.  The veteran's contentions 
regarding increased ratings are significant since if the 
veteran is found to be at a 100 percent rating for one 
disability and has another disability rated at 60 percent, he 
would meet the criteria for SMC under 38 U.S.C.A. § 1114(s).  

Because special monthly compensation is warranted at the 38 
U.S.C.A. § 1114(s) (West 2002) rate under either the 100 
percent plus 60 percent situation, or the 100 percent plus 
permanently housebound situation, the Board believes that the 
contentions advanced by the veteran should be considered by 
the RO and addressed in an appropriate supplemental statement 
of the case before the Board proceeds with appellate review.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.  The RO should 
ensure that the veteran is furnished 
proper notice in compliance with 38 
C.F.R. § 3.159(b)(1), including notice of 
(a) the information and evidence not of 
record that is necessary to substantiate 
his claim, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the veteran is expected to provide.  See 
Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 
370 (2002).  

2.  After undertaking any development 
deemed necessary, the RO should furnish 
the veteran and his representative with 
an appropriate supplemental statement of 
the case addressing the issues of the 
disability ratings assigned for the 
service-connected disabilities involving 
the right hip, cervical spine, 
lumbosacral spine, and thoracic spine to 
include consideration of whether a 100 
percent schedular rating is warranted 
under Diagnostic Code 5286 as contended 
by the veteran in his July 2002 
substantive appeal.     

3.  After the veteran and his 
representative are afforded an 
opportunity to respond, the case should 
be returned to the Board for appellate 
review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




